[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON CLAIM FOR EXEMPTION
The defendant's claim of exemption is hereby allowed and the wage execution is vacated. The decision inPrudential Mortgage Investment Co. v. NewBritain, 123 Conn. 390, 195 A. 609 (1937), is controlling and precludes execution on the defendant's salary since his position as a judge makes him a public officer. Although the rationale of Prudential may have weakened since 1937 in light of the procedural protections and exemptions now associated with wage executions, the thrust of the Supreme Court's reasoning still has substantial force and subsequent legislation has not nullified the decision; and in any event, any departure from this precedent must come from the Supreme Court.
Stevens, J.